Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on March 21, 2022.
Claims 1-9 are amended.  
Claim 10 is new.  
Claims 1-10 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Information Disclosure Statement
The Information Disclosure Statement filed on June 13, 2022 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-3 are directed toward a method, i.e., process, Claims 4-6 recite a non-transitory computer readable medium, and Claims 7-10 are directed toward a system, i.e., apparatus.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1, which is representative of the independent claims, recites as follows: 
Claim 1.  An information processing method performed by an information apparatus, the information processing method comprising: 
receiving a first request condition from a first terminal; 
searching, from among a plurality of provision conditions for providing a service or a product, for a first provision condition that matches the first request condition for the service or the product provided when the first request condition is received from the first terminal, the plurality of provision conditions being registered in a memory that is included [in] the information processing apparatus; 
searching, from among the plurality of provision conditions, a second provision condition based on the first request condition when the first provision condition does not exist in the plurality of provision conditions; 
generating, with a mediation server providing communications between the first terminal and the second terminal, a first proposal data based on the second provision condition, the first proposal data including first proposal conditions of the product or service requested by the first terminal; 
transmitting the generated first proposal data to the first terminal; and 
generating, with the mediation server, a second proposal data based on first request condition when the first proposal data is rejected by the first terminal, the second proposal data identifying at least one of the first proposal conditions for the product or service that is rejected along with a proposed change to the at least one of the rejected first proposal conditions; and 
transmitting the generated second proposal data associated with at least one of the plurality of provision conditions stored in the memory, the generating the first proposal data is performed in response to there being no match between the first request condition and the plurality of provision conditions stored in the memory, no input after the receiving of the first request condition is required from the second terminal for the mediation server to generate and transmit the first proposal data.  
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates (at least when read in light of Applicant’s specification), Applicant’s claims are directed toward a system of negotiation where terms are offered and counter-offered between two different parties.  This is a method of organizing human activity, specifically one related to sales activities or behaviors or alternatively legal interactions as offers and counter-offers relate to contract negotiation and formation.  See MPEP § 2106.04(a)(2)(II)(B).  Examiner notes that, alternatively, the claims can be considered to recite abstract mental processes because the determination of whether terms are close to those desired result from a series of evaluations, judgments, and observations.  See MPEP § 2106.04(a)(2)(III).  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (i.e., at or on a first and second “terminal,” which Examiner interprets to be generic computer processors), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract sales activity or abstract mental process is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of negotiation that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any back and forth of any type.    
Independent Claims 4 and 7 are similar to Claim 1 but differ only in the statutory category.  Claim 4 recites a non-transitory computer readable medium and Claim 7 recites an apparatus with a memory and processor.  Both of these claims are merely reciting that the computer is applying instructions to perform the judicial exception, which fails to provide an integration into a practical application or significantly more.  See MPEP § 2106.05(f).  
The dependent claims 2, 3, 5, 6, 8, and 9 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, Claims 2, 5, and 8 merely recite further iterations of the negotiations and Claims 3, 6, and 9 merely recite what types of fees are involved in the negotiations.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 4, 7, and 10.  Therefore, Claims 1-10 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kohavi et al. (US 2005/0119980, hereinafter “Kohavi,” noting that this reference was provided on Applicant’s IDS dated June 12, 2020).

Claim 1.  Kohavi teaches: An information processing method performed by an information apparatus, the information processing method comprising: 
receiving a first request condition from a first terminal (see, e.g., Figure 5 feature 502 teaching receiving a product request); 
searching, from among a plurality of provision conditions for providing a service or a product, for a first provision condition that matches the first request condition for the service or the product provided when the first request condition is received from the first terminal, the plurality of provision conditions being registered in a memory that is included [in] the information processing apparatus (see, e.g., ¶ 53 teaching retrieving the negotiator’s history and ¶ 56 getting a travel product request; see also Figure 5 features 502 and 504 or 512 and 514); 
searching, from among the plurality of provision conditions, a second provision condition based on the first provided condition when the first provision condition does not exist in the plurality of provision conditions (see, e.g., ¶s 57-58 teaching finding matching travel products and presenting opening sales terms to the negotiator; see also Figure 5 features 504 or 514); 
generating, with a mediation server providing communications between the first terminal and the second terminal, a first proposal data based on the second provision condition, the first proposal data including first proposal conditions of the product or service requested by the first terminal (see, e.g., features 514, 516, and 518 teaching multiple iterations of changed terms to see if new terms are approved or rejected; see also ¶ 63 stating substantially the same);
transmitting the generated first proposal data to the first terminal (see, e.g., ¶ 58 teaching presenting the opening sales terms to the negotiator 506; see also Figure 5 feature 506 or 514); and 
generating, with the mediation server, a second proposal data based on first request condition when the first proposal data is rejected by the first terminal, the second proposal data identifying at least one of the first proposal conditions for the product or service that is rejected along with a proposed change to the at least one of the rejected first proposal conditions (see, e.g., features 514, 516, and 518 teaching multiple iterations of changed terms to see if new terms are approved or rejected; see also ¶ 63 stating substantially the same; see further, e.g., Figure 1 teaching several steps of mediation/negotiation with different proposals, with rejection and proposed changes); and 
transmitting a second proposal data based on the first provided condition to a second terminal when the first proposal data is rejected by the first terminal (see, e.g., Figure 6 feature 602 teaching another set of terms if the offer is rejected in step 516, including a statement of “final terms” 606; see also Figure 1 teaching second and subsequent proposals 110, 112, 114 sent to each of two terminals), 
the generating the first proposal data is performed in response to there being no match between the first request condition and the plurality of provision conditions stored in the memory, no input after the receiving of the first request condition is required from the second terminal for the mediation server to generate and transmit the first proposal data (see, e.g., features 514, 516, and 518 teaching multiple iterations of changed terms to see if new terms are approved or rejected; see also ¶ 63 stating substantially the same).  
Regarding Claims 4, 7, and 10, Claim 4 recites a non-transitory computer readable storage medium executed by a processor that performs the method steps of Claim 1, Claim 7 recites a processing apparatus with a memory and a processor configured to perform the method steps of Claim 1, and Claim 10 recites a system with server, terminals, and a memory and receiver to perform the steps of Claim 1.  Because Kohavi teaches a computer program stored in memory that can be executed by a processor (see at least ¶ 255), as well as two terminals (see, e.g., Figure 1 teaching terminals 102 and 104), Kohavi teaches the features that are not expressly recited in Claim 1.  The rejection of Claim 1 is further incorporated herein.  Thus, with the additional teaching described above, Kohavi anticipates Claims 4 and 7.  Similarly coextensive dependent claims will be addressed together below for the sake of brevity.  

Claims 2, 5, and 8.  Kahavi teaches the limitations of Claims 1, 4, and 7.  Kahavi further teaches: The information processing method according to claim 1, further comprising: 
searching, from among a plurality of request conditions for a service or a product provided, a third request condition that matches a third provision condition for providing the service or the product when the third provision condition is received from the second terminal (see, e.g., ¶ 53 teaching retrieving the negotiator’s history and ¶ 56 getting a travel product request; see also Figure 5 features 502 and 504 or 512 and 514; see also ¶s 42, 65, and 80 teaching multiple iterations of negotiations); 
searching, from among the plurality of provided conditions, a fourth request condition based on the third provision condition when the third request condition is not exist (see, e.g., ¶ 53 teaching retrieving the negotiator’s history and ¶ 56 getting a travel product request; see also Figure 5 features 502 and 504 or 512 and 514; see also ¶s 42, 65, and 80 teaching multiple iterations of negotiations); 
transmitting a third proposal data based on the fourth request condition to the second terminal (see, e.g., ¶ 58 teaching presenting the opening sales terms to the negotiator 506; see also Figure 5 feature 506 or 514; see also Figure 5 features 502 and 504 or 512 and 514; see also ¶s 42, 65, and 80 teaching multiple iterations of negotiations); and 
transmitting a fourth proposal data based on the third provision condition to the first terminal when the third proposal data is rejected by the second terminal (see, e.g., Figure 6 feature 602 teaching another set of terms if the offer is rejected in step 516; see also ¶s 42, 65, and 80 teaching multiple iterations of negotiations). 

Claims 3, 6, and 9. Kahavi teaches the limitations of Claims 2, 5, and 8.  Kahavi further teaches: The information processing method according to claim 1, wherein each of the plurality of the provision conditions includes a set fee for the service or the product (see, e.g., at least ¶ 32 teaching a default ticket price, or set fee, for the service of a flight to Hawaii), and each of the plurality of the request conditions includes a desired fee for the service or the product (see, e.g., ¶ 32 teaching a counteroffer of a desired fee of $850 for the flight to Hawaii).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Priority Documents: 
Applicant notes that the previous office action stated that foreign priority documents had not been received.  As Applicant has correctly noted (see Remarks page 9), the instant application is a continuation of an international application and thus these documents are not required.
Claim Rejections - 35 U.S.C. § 112: 
Claims 1-9 were rejected under § 112(b) as being written in non-idiomatic English.  Applicant’s amendments have rendered this rejection moot and the rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 101:
Claims 1-9 were rejected under § 101 as being directed toward the judicial exception of an abstract idea without any integration into a practical application or significantly more.  Applicant argues that the claims as a whole “are not directed to a generic computer” and cites to paragraphs 57 and 114 of the specification as reasons why the claims should not be rejected under § 101 (see Remarks page 10).  Examiner sees nothing in these two paragraphs (there is no mention of any hardware in these two paragraphs) or the claims that rebuts Examiner’s finding that the claims are directed toward the judicial exception of an abstract idea without any integration into a practical application or significantly more.  Applicant has provided no specific argument that directly addresses the rejection and its application of the Alice/Mayo framework.  Thus, Applicant’s arguments are not persuasive and the rejection is maintained.  
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that Kohavi fails to teach two limitations of the independent claims as currently amended (see Remarks pages 11-12).  These arguments are not persuasive.  Kohavi teaches the first mentioned limitation, generating, with the mediation server, a second proposal data based on first request condition when the first proposal data is rejected by the first terminal, the second proposal data identifying at least one of the first proposal conditions for the product or service that is rejected along with a proposed change to the at least one of the rejected first proposal conditions (see, e.g., features 514, 516, and 518 teaching multiple iterations of changed terms to see if new terms are approved or rejected; see also ¶ 63 stating substantially the same; see further, e.g., Figure 1 teaching several steps of mediation/negotiation with different proposals, with rejection and proposed changes).  Kohavi also teaches the second mentioned limitation, transmitting a second proposal data based on the first provided condition to a second terminal when the first proposal data is rejected by the first terminal (see, e.g., Figure 6 feature 602 teaching another set of terms if the offer is rejected in step 516, including a statement of “final terms” 606; see also Figure 1 teaching second and subsequent proposals 110, 112, 114 sent to each of two terminals).  Thus, because the limitations are taught by the prior art, the arguments are not persuasive and the rejection is maintained.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Reddy (US 2016/0055576). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627